Kavanagh, J.
*1083We affirm. Contrary to defendant’s contentions, the record reflects that County Court honored its commitment to consider defendant for the Willard program, ultimately determining that it was not appropriate in this case, and sentenced her as agreed. Moreover, defendant declined to withdraw her guilty plea when afforded the opportunity, accepting instead a more lenient sentence. Under these circumstances, defendant was clearly afforded the full benefit of her plea agreement (see generally People v Ruddy, 77 AD3d 983, 984 [2010]; People v Sheils, 288 AD2d 504, 505-506 [2001], lv denied 97 NY2d 733 [2002]).
As for restitution, we note that when asked whether defendant disagreed with the amounts requested by the victim and the St. Lawrence County Department of Social Services, defense counsel stated that she did not contest these amounts (see People v Heier, 90 AD3d 1336, 1338 [2011]; People v Planty, 85 AD3d 1317, 1318 [2011], lv denied 17 NY3d 820 [2011]). Nor did defendant raise any issue regarding restitution at the subsequent resentencing appearance. In any event, both the amounts requested by the victim and the Department of Social Services for reimbursement of the victim’s medical expenses are documented in the record.
Finally, we have considered the contentions raised in defendant’s pro se submission and find them to be unpersuasive.
*1084Peters, J.P, Rose, Lahtinen and Garry, JJ., concur. Ordered that the judgment is affirmed.